Exhibit Employers Holdings, Inc. Investor Presentation May, 1 Safe Harbor Disclosure This slide presentation is for informational purposes only.It should be read in conjunction with our Form 10-K for the year 2008, our Form 10-Q for the firstquarter of 2009 and our Form 8-Ks filed with the Securities and Exchange Commission (SEC), all of which are available on the “Investor Relations” sectionof our website at www.employers.com. Non-GAAP Financial Measures In presenting Employers Holdings, Inc.’s (EMPLOYERS) results, management has included and discussed certain non-GAAP financial measures, asdefined in Regulation G.Management believes these non-GAAP measures better explain EMPLOYERS results allowing for a more completeunderstanding of underlying trends in our business.These measures should not be viewed as a substitute for those determined in accordance with GAAP.The reconciliation of these measures to their most comparable GAAP financial measures is included in this presentation or in our Form 10-K for the year2008, our Form 10-Q for the first quarter of 2009 and our Form 8-Ks filed with the Securities and Exchange Commission (SEC) and available in the“Investor Relations” section of our website at www.employers.com. Forward-looking Statements This presentation may contain certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements include statements regarding anticipated future results and can be identified by the fact that they do not relate strictly to historical orcurrent facts. They often include words like "believe”, "expect”, "anticipate”, "estimate" and "intend" or future or conditional verbs such as "will”, "would”,"should”, "could" or "may”. All subsequent written and oral forward-looking statements attributable to us or individuals acting on our behalf are expresslyqualified in their entirety by these cautionary statements. Any forward-looking statements made in this presentation reflect EMPLOYERS current views with respect to future events, business transactions andbusiness performance and are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such statements involverisks and uncertainties, which may cause actual results to differ materially from those set forth in these statements. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Copyright
